DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/22/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 2/2/2022.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a method of ventilator control, the method comprising: receiving machine data from a mechanical ventilator; detecting one or more clinical events based on the machine data, the one or more clinical events being distinct from the machine data itself in combination with other claimed limitations of claim 21. 
The closest prior art for a method is Steinhauer et al. (US 2014/0006041 A1) as discussed in Non-Final Rejection mailed on 2/2/2022 including receiving machine data from a mechanical ventilator; detecting one or more clinical events based on the machine data but is silent regarding the one or more clinical events being distinct from the machine data itself. Steinhauer discloses clinical events as being part of the machine data.
Claims 22-36 being dependent on claim 21 are also indicated allowable.

The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the combination as claimed specifically including a system for lung protective ventilation, the system comprising: one or more processors configured to: receive streaming time series machine data and preprocess the streaming time series machine data; receive the streaming time series machine data, the one or more clinical events being identified by analyzing the streaming time series machine data in combination with other claimed limitations of claim 37. 
The closest prior art for the system is Steinhauer et al. (US 2014/0006041 A1) as discussed in Non-Final Rejection mailed on 2/2/2022 including one or more processors configured to: receive streaming time series machine data and preprocess the streaming time series machine data; receive the streaming time series machine data but is silent regarding the one or more clinical events being identified by analyzing the streaming time series machine data.
Claims 38-40 being dependent on claim 37 are also indicated allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8, filed 4/22/2022, with respect to claims 21 and 37 have been fully considered and are persuasive.  The rejection of claims 21 and 37 has been withdrawn. 
Applicant’s arguments, see page 10, filed 4/22/2022, with respect to double patenting rejection have been fully considered and are persuasive.  The double patenting rejection of claims 21-40 has been withdrawn.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783